640 N.W.2d 351 (2002)
QWEST CORPORATION, Relator,
v.
COMMISSIONER OF REVENUE, Respondent.
No. C9-01-691.
Supreme Court of Minnesota.
March 7, 2002.
Rehearing Denied April 15, 2002.[*]
Robert Cattanach, Marianne D. Short, William R. Goetz, Dorsey & Whitney LLP, Minneapolis, for Relators.
Mike Hatch, Minnesota Attorney General, Barry R. Greller, Assistant Attorney General, St. Paul, for Respondents.

ORDER
Based upon all the files, records, and proceedings and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the Tax Court in this matter is affirmed without opinion.
BY THE COURT:
/s/Alan C. Page
Associate Justice
BLATZ, C.J., STRINGER, J., and LANCASTER, J., took no part in the consideration or decision of this matter.
NOTES
[*]  BLATZ, C.J., STRINGER, J., and LANCASTER, J., took no part in the consideration or decision of this matter.